Citation Nr: 0207439	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  98-12 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $2192.00.  


(The issue of entitlement to an original rating in excess of 
30 percent for post-traumatic stress disorder is the subject 
of a separate decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1965.  

This appeal arises from December 2000 and June 2001 decisions 
of the Committee on Waivers and Compromises of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which granted in part and denied in part the 
veteran's request for a waiver of overpayment of pension.  


FINDINGS OF FACT

1.  The veteran was granted non-service connected pension 
benefits effective November 1997; she began working 
thereafter but did not immediately report her changes in 
income.  

2.  When she reported her income the RO determined she no 
longer met the income limitations for pension and that she 
had been overpaid; on reconsideration in June 2001 the 
Committee granted a partial waiver as to $1510.00 and denied 
waiver as to $2192.00.  

3.  The veteran was solely at fault in the creation of the 
overpayment of pension benefits by virtue of her failure to 
report her income in a timely manner; fault on the part of 
the VA has not been shown.

4.  Recovery of the indebtedness, $2192.00, would result in 
undue hardship to the veteran. 


CONCLUSION OF LAW

Recovery of the overpayment of pension benefits in the 
calculated amount of $2192.00 would be against equity and 
good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 
38 C.F.R. § 1.965 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  The veteran submitted an Income-Net 
Worth and Employment statement in November 1997.  She 
indicated she had become totally disabled in October 1997.  
She listed that she had no monthly income from any source.  

The RO granted entitlement to non-service connected benefits 
in a June 1998 rating decision.  The grant of pension was 
effective November 24, 1997.  

In June 1998 the RO sent the veteran a letter.  It informed 
her she had been granted a VA pension.  Starting December 1, 
1997 she was entitled to $722 monthly.  The letter explained 
the pension rate depended on her income.  Medical expenses 
that she paid could reduce her countable income.  Set out in 
the letter were types of income that were counted such as 
earnings, Social Security, and other sources of income.  
Under a heading "Your Responsibilities" set out in bold 
letters, she was instructed to tell the RO "right away" if 
her income changed.  

In October 1998 the veteran appeared at a hearing before a 
Hearing Officer at the RO.  The purpose of the hearing was to 
assist the veteran in developing her claims for service 
connection and increased ratings.  She testified she sold 
advertising for the Lutheran Digest.  She was a contract 
employee.  (T-2).  

The veteran submitted an Improved Pension Eligibility 
Verification Report in March 2000.  She checked she had 
received wages during the past twelve months.  For the year 
1999 she received $8983.60 in gross wages from all 
employment.  In the year 2000 she received $12,212.00.  She 
checked that her income had changed during the last twelve 
months.  Attached to the report was a sheet listing her 
employers, dates of employment and wages earned.  From 
December 1998 to June 1999 she worked part-time for the 
Lincoln Area Agency on Aging.  Her wages totaled $1128.75.  
From March 1999 to April 1999 she was employed at a furniture 
company and her wages totaled $1979.83.  From June 1999 to 
December 1999 she was employed at Haven Manor and earned 
wages totaling $4381.92.  From August 1999 to December 1999 
she worked part-time at Legacy Terrace.  Beginning in 
December 1999 she began full time employment with Legacy 
Terrace.  Her earnings from Legacy Terrace totaled $1493.10.  
She was still employed at Legacy Terrace full time in March 
2000.  Her medical expense report listed two visits to a 
chiropractor for which she paid $27.75 for each visit.  

In May 2000 the RO wrote the veteran that her payments would 
be reduced since her family income or net worth had changed.  
The reduction was based on the information the RO had 
received from her about her wages for 1999.  Her income was 
excessive for VA pension program, therefore her benefits were 
terminated effective January 1, 1999.  Her service-connected 
compensation benefits were restored effective the same date.  
An overpayment was created in her account.  

The veteran submitted her request for a waiver of overpayment 
of the debt in June 2000.  He indicated that repaying the 
debt would be a financial hardship.  In conjunction with her 
request for a waiver she filed a Financial Status Report.  



She listed the following monthly income:

Monthly gross salary 	$1150.63
Deductions:
Federal, State and Local 
Taxes				     14.24
Social Security		      32.17
Medicare			        7.52
Total Deductions:		    116.47
Net Take Home Pay		$1034.16
Pension, Compensation, 
Or other Income		    188.00
Total Monthly Net Income 	  1222.76

She listed her average monthly expenses as follows:
Rent 				    525.00
Food				    150.00
Electricity			       27.79
Gas				       35.96
Alltel				       48.88
Cellular			       30.55
Long Distance		       29.13
Cable				       42.87
Insurance			       35.00
Refuse			       15.60
Storage			        65.00
Total				      1005.78

In addition to basic expenses the veteran listed the balances 
and monthly payments on loans and credit card debt.  Her 
monthly payments on loans and credit card debts were as 
follows:
Loan payments		     496.03
Credit card payments	      174.31
Total				      670.34

A VA examination to determine the severity of the veteran's 
post-traumatic stress disorder was conducted in September 
2000.  The examination report reveals the veteran had been 
employed as an activities therapist in various nursing homes.  

A computer generated copy of the VA C&P Record of the veteran 
noted a total received of $8822.00.  

A Referral of Indebtedness to the Committee on Waivers and 
Compromises dated in June 2000 listed the amount of the 
original debt as $8822.00.  That was struck out and $3702.00 
was written in pen.  It was noted the veteran was currently 
receiving a benefit at the rate of $188 per month.  

A December 2000 VA computer generated copy of the C&P Record 
revealed veteran' running check amount was $427.  The total 
received was $3702.00.  

A December 2000 Decision on Waiver of Indebtedness denied the 
request for a waiver.  There was no finding of fraud, bad 
faith or misrepresentation in the creation of the 
overpayment.  Waiver was denied on the basis of a finding of 
significant fault of the veteran in the creation of the 
overpayment and that she had been unjustly enriched by 
receiving VA pension payments.  A December 2000 letter 
informed the veteran her request for a waiver had been 
denied.  

The veteran was also informed by RO letter in December 2000 
of a grant of her claim for service connection for a left 
knee disability and of her monthly entitlement to 
compensation for her combined service-connected disabilities, 
to include $609.00 per month beginning December 1, 2000.

In February 2001 the veteran requested that the overpayment 
be recouped at the rate of $25 a month.  She filed a notice 
of disagreement with the denial of waiver at the same time.  

A hearing was held before a Hearing Officer at the RO in 
March 2001.  The veteran testified that, after her husband 
died suddenly in 1991, she was thrown into the work force 
after many years as a homemaker.  She found a job with the 
Lutheran Digest, which worked out well until October of 1997, 
when it was discovered she had breast cancer.  She had no 
support, other than what she was bringing in.  She was told 
to go to the VA for help because she was a veteran.  She was 
essentially unemployed in 1998.  She subsequently developed 
panic attacks and became withdrawn after a friend was 
brutally killed.  She had no taxable income for the year 
1998.  She decided she could not live that way and started to 
work part time.  She asked Steven (the representative) and he 
told her it was all right as long as she did not make too 
much money.  She started working at the Life Center, taking 
care of elderly people, sometimes two or three hours, six 
hours a week.  She did that for awhile and they asked her to 
work more and more.  She started working as an activities 
person.  She again she asked Steve if it was still okay.  
Steve told she had a compensation claim going which would 
probably have to override the pension.  She continued to work 
part time.  When asked if she had been able to make ends meet 
during this period she said no.  Her father had helped her.  
Her annuity from the railroad had ended when her daughter 
graduated from high school.  (T-3)  She started working full-
time in December 1999.  Since then she had been forced to 
change jobs, worked part time and then in March 2001 started 
working full time again.  When asked if she would have 
difficulty repaying the current debt she said it would be 
very difficult.  She was already behind in everything.  She 
was behind on her hearing aid payments and her car payments.  
Her representative pointed out errors in VA correspondence 
stating she would be receiving $731 in compensation.  She did 
not realize she was making more than she should.  Especially 
since she was working part time and different jobs.  

She submitted a Financial Status Report in February 2001.  It 
revealed she had a total net monthly income of $1249.21 and 
total monthly expenses of $1832.54.  

In June 2001 the Committee reconsidered the veteran's request 
for waiver.  They determined it would be a financial hardship 
for the veteran to repay the debt.  A waiver was granted as 
to the $1510.00 and denied as to the balance of $2192.00.  

The veteran submitted a notice of disagreement with the June 
2001 decision in July 2001.  A statement of the case was 
issued to the veteran in September 2001. 

A December 2001 RO decision granted the veteran's claims for 
an increased rating for her left knee disability to 20 
percent, for service connection and a 30 percent rating for 
hearing loss, and for service connection and a 10 percent 
rating for tinnitus.  The veteran was informed by an RO 
letter later that month that her monthly VA compensation was 
increased to $995.00, effective December 1, 2001. 

The veteran's representative submitted argument on her behalf 
as to the issue of waiver of overpayment in February 2002 and 
March 2002.  

Relevant Laws and Regulations.  The pertinent statute 38 
U.S.C.A. § 5302(c) (West 1991), provides:  The recovery of 
any payment or the collection of any indebtedness (or any 
interest thereon) may not be waived under this section if, in 
the Secretary's opinion, there exists in connection with the 
claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining a waiver of such 
recovery or the collection of such indebtedness (or any 
interest thereon).  38 U.S.C.A. § 5302(c).  

Any portion of an indebtedness resulting from participation 
in benefits programs administered by VA which has been 
recovered by the U.S. Government from the debtor may be 
considered for waiver, provided the debtor requests waiver in 
accordance with the time limits of § 1.963(b).  If collection 
of an indebtedness is waived as to the debtor, such portions 
of the indebtedness previously collected by VA will be 
refunded.  38 C.F.R. § 1.967(a) (2000).  

A VA pension recipient must notify VA of all circumstances 
which will affect his or her entitlement to receive, or the 
rate of, the benefit being paid.  Such notice must be 
furnished when the recipient acquires knowledge that his or 
her income changed.  38 C.F.R. § 3.660(a)(1) (2000).

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:

1.  Fault of debtor.  Where actions of the debtor 
contribute to creation of the debt.

2.  Balancing of faults.  Weighing fault of debtor 
against VA fault.

3.  Undue hardship.  Whether collection would deprive 
debtor or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of 
benefits or recovery would nullify the objective for 
which the VA benefits were intended. 

5.  Unjust enrichment.  Failure to make restitution 
would result in unfair gain to the debtor.


6.  Changing position to one's detriment.  Reliance on 
VA benefits results in relinquishment of a valuable 
right or incurrence of a legal obligation.

38 C.F.R. § 1.965(a).  

Analysis.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the issue of the validity of a 
debt is a threshold determination which must be made prior to 
a decision on a request for waiver of the indebtedness.  
Schaper v. Derwinski, 1 Vet. App. 430 (1991); see also 
VAOPGCPREC 6-98. 

The relevant evidence of record shows that the veteran's 
income clearly exceeded the maximum annual limit for receipt 
of VA pension benefits during the period of time in question.  
Therefore, the Board finds that the RO properly retroactively 
terminated the veteran's pension and, because she failed to 
report her employment  income in a timely manner, the 
overpayment at issue was created.  The Board concludes that 
this overpayment amount was properly created because the 
veteran received benefits to which she was not legally 
entitled.

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a 
finding of fraud, misrepresentation, or bad faith precludes a 
grant of a waiver of recovery of an overpayment.  The RO 
Committee on Waivers concluded that the facts in this case do 
not show these mandatory bars to waiver in the veteran's 
case; however, the RO denied the veteran's claim for waiver 
of $2192.00 on the basis that recovery of the overpayment 
would not be against equity and good conscience.  38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.963(a).

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the government.  

Based on a review of the entire record and having considered 
the contentions of the veteran, the Board concludes that the 
veteran was solely at fault in the creation of the 
overpayment.  The RO notified her of her award of pension, 
when she was also informed that her pension was based on no 
countable income and that she must promptly report any income 
changes to avoid an overpayment.  The veteran began working 
in December 1997, but she failed to timely inform the RO of 
this fact.  The veteran essentially argues that she had no 
knowledge of VA rules and regulations and was not cognizant 
of her duty to report income changes.  The Board finds that 
the veteran was duly informed of her obligation to timely 
report income changes, yet she failed to promptly report her 
employment income which led to the creation of the 
overpayment in this case.

There is no indication of any fault on the part of the VA in 
the creation of the overpayment, since prompt action was 
taken by the RO to terminate benefits upon learning of the 
veteran's employment income.  It is clear that the veteran's 
actions, or lack of action, caused the overpayment without 
any fault on the part of the VA.

However, the question remains whether recovery of the debt 
would result in financial hardship to the veteran.  Based on 
the income and expense information of record, it is concluded 
that recovery of the debt would deprive the veteran of life's 
basic necessities.  In support of this conclusion, the Board 
notes that the veteran's June 2000 Financial Status Report 
indicated that her total monthly income was approximately 
$463.00 less than her monthly expenses.  A Financial Status 
Report submitted in February 2001 revealed an even larger 
discrepancy between income and expenses; she reported a total 
net monthly income of $1249.21 and total monthly expenses of 
$1832.54 at that time.  Under these circumstances, the Board 
finds that financial hardship would result from recovery of 
the overpayment. 

In sum, as recovery of the pension overpayment would be 
against equity and good conscience, waiver of recovery of the 
overpayment of $2192.00 is warranted.  

ORDER

Waiver of recovery of an overpayment of pension benefits in 
the amount of $2192.00 is granted. 



		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

